Citation Nr: 0534734	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  95-24 200 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date, prior to May 8, 1998, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), including the question of whether a timely 
substantive appeal was filed relative to a April 1995 rating 
decision.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected PTSD.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected migraine headaches.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected rhinosinusitis, chronic 
maxillary.  

5.  Entitlement to an initial compensable evaluation for 
service-connected athlete's foot disorder.  

6.  Entitlement to an initial compensable evaluation for 
service-connected residuals of a fracture of the right fifth 
(little) toe.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1981 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 1994 and August 2001 decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The June 1994 RO decision granted 
claims of service connection for migraine headaches; 
rhinosinusitis, chronic maxillary (sinusitis); athlete's foot 
disorder; and a fracture of the right little toe, and 
assigned the initial disability evaluations for these 
disorders as noted on the title page of this decision.  The 
August 2001 RO decision granted a claim of service connection 
for PTSD, with an initial 50 percent evaluation, effective 
from May 8, 1998.  The veteran appeals the initial ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  




The issues of entitlement to an initial evaluation in excess 
of 50 percent for service-connected PTSD and entitlement to 
an initial (compensable) evaluation for service-connected 
fracture of the right fifth toe are addressed in the REMAND 
portion of the decision below, and these two claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  The AMC will notify the veteran if any 
further action is necessary on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims for initial evaluations in excess of 
30 percent for service-connected migraine headaches; in 
excess of 10 percent for service-connected rhinosinusitis, 
chronic maxillary; and entitlement to an initial compensable 
evaluation for service-connected athlete's foot disorder, and  
obtained and fully developed all evidence necessary for an 
equitable disposition of the claims adjudicated on the 
merits.  

2.  The veteran's migraine headache disorder is characterized 
by evidence indicating complaints of chronic migraine 
headaches two or three times a week, lasting up to 6 hours in 
duration, without any objective credible evidence of very 
frequent completely prostrating and prolonged migraine 
headache attacks.  

3.  The veteran's rhinosinusitis, chronic maxillary, is 
characterized by evidence indicating clear and normal sinuses 
on repeated examinations, with occasional sinus congestion.  

4.  The veteran's athlete's foot disorder is characterized by 
evidence indicating itching, erythema and scaling of the 
soles of the feet, with subungual hyperkeratosis of the 
first, fourth, and fifth toenails of the right and left feet, 
less than 1 percent of the entire skin affected, and no 
corticosteroids or other immunosuppressive drug therapy 
indicated.  
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for service-connected migraine headaches are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.124a, Diagnostic Code 8100 (2005).  

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected rhinosinusitis, chronic 
maxillary, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97, Diagnostic Code 
6513 (2005).  

3.  The criteria for an initial evaluation in excess of 10 
percent for service-connected athlete's foot are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.118, Diagnostic Code 7813 (1995 and 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims for initial evaluations in excess of 30 percent for 
migraine headaches, in excess of 10 percent for sinusitis, 
and in excess of a noncompensable rating for athlete's foot, 
the Board must first determine whether the veteran has been 
apprised of the law and regulations applicable these claims; 
the evidence that would be necessary to substantiate these 
claims; and whether the claims have been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

The June 1994 decision at issue was rendered  prior to the 
enactment of VCAA in November 2000.  A statement of the case 
(SOC) was issued in November 1994, and supplemental 
statements of the case (SSOC's) were issued in February 1996, 
February 1997 and July 1997, prior to enactment of the VCAA.  
Notice of VCAA was issued in October 2002, and the above 
claims were readjudicated in a March 2005 SSOC.  

While the VCAA notice was issued after the initial 
adjudication of the claims, as noted above, the VCAA was not 
enacted until November 2000, after the date of the above 
rating decision, SOC and SSOC's.  Additionally, VCAA notice 
was reiterated in the SSOC of March 2005.  Any defect with 
respect to the timing of the VCAA notice was harmless error 
for the additional reasons specified below.  

The above VCAA notice, the SSOC's, and an additional October 
2002 correspondence advised the veteran to submit all 
evidence with regard to his claims for increased initial 
ratings for migraine headaches, a sinus disorder and 
athlete's foot.  Secondly, while VCAA notice was not given 
prior to the first AOJ adjudication of the claims, notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  Additionally, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After VCAA 
notice was provided, the claims were readjudicated in a March 
2005 SSOC, at which time the veteran was apprised of the RO's 
decisions regarding the claims on appeal.  

The veteran has also been provided with every opportunity to 
submit evidence and argument in support of his claims 
adjudicated on the merits on appeal, and to respond to VA 
notices, and he has submitted correspondence, including in 
June 2005 when he asked that the RO forward to the appeal to 
the Board, "as soon as possible."  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claims.  Id., at 121.  Therefore, with respect to the 
timing requirement for the VCAA notice as to the claims 
adjudicated on the merits herein, the Board concludes that to 
decide these claims would not be prejudicial to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claims adjudicated on 
the merits on appeal.  See 38 U.S.C.A. § 5103(b) (Providing 
in substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims adjudicated the 
merits.  38 U.S.C.A. § 5103A (a), (b), (c).  The VA has 
obtained copies of all identified VA treatment records, 
including VA records used by the Social Security 
Administration (SSA) in the adjudication of the veteran's 
claim with that agency.  Additionally, the RO afforded the 
veteran VA examinations in March 1999 and February 2005.  

The record also indicates that the veteran was provided with 
a copy of the June 1994 RO rating decision setting forth the 
general requirements of applicable law pertaining to evidence 
to support the above claims adjudicated on appeal.  The 
general advisement was reiterated in the SOC of November 1994 
and the SSOC's noted above.  VA has satisfied its duties to 
inform and assist the veteran at every stage of this appeal.  
Given the development undertaken by the RO and the fact that 
the veteran has stated that there is no other identified 
evidence which has not already been obtained, the Board finds 
that the record is ready for appellate review of the claims 
for initial evaluations for migraine headaches, sinusitis and 
athlete's foot.   

The Merits of the Claims

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

Increased Rating for Migraine Headaches

The veteran's service-connected migraine headache disorder is 
evaluated as 30 percent disabling under the criteria at 
Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 
percent rating is assigned for characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  In order for a  maximum 50 percent 
disability rating to be assigned, the evidence would have to 
approximate a finding of very frequent and completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  .  38 C.F.R. § 4.124a.  

The evidence of record for the entire appeal period does not 
include any objective medical evidence that the veteran's 
migraine headaches are very frequent, completely prostrating, 
prolonged, or otherwise productive of severe economic 
inadaptability, as anticipated by a 50 percent rating under 
Diagnostic Code 8100.  VA treatment records, dated from 1993 
to the present, show only very occasional treatment for 
headaches, despite the veteran's reports of little or no 
relief with the use of prescription medications.  

On VA examinations in March 1999, the veteran reported having 
two to three episodes of migraine headaches per week.  On 
examination at that time, there was no aphasia, apraxia or 
agnosia.  The only medication identified by the veteran was 
Imitrex nasal spray.  On VA examination in February 2005, the 
veteran reported an increase in the number of migraine 
headaches to three or four times per week, with pain being 9 
on a scale of 10, with his headaches lasting for up to six 
hours, despite his additional use of Fioricet medication.  
Significantly, however, the author of the February 2005 VA 
examination report specifically noted the limited number of 
times the veteran actually sought treatment for headaches 
over the past several years, and found that while the veteran 
had been given Valproic acid for headache prevention, his 
Valproic acid blood levels were below therapeutic levels.  

The above evidence of record does not approximate  the 
criteria for an evaluation in excess of 30 percent under 
Diagnostic Code 8100.  The medical evidence does not 
demonstrate that the veteran's migraine headaches are very 
frequent, completely prostrating, prolonged, or otherwise 
productive of severe economic inadaptability.  The February 
2005 VA report suggests that the veteran is not in compliance 
with his physician-prescribed Valproic acid medication, and 
records from the SSA indicate disability, but not as a result 
of service-connected migraine headaches.  

The criteria requisite for a  50 percent disability rating 
under Diagnostic Code 8100 are not more closely approximated, 
as there is no credible objective evidence of very frequent 
completely prostrating and prolonged migraine headache 
attacks, and the veteran is not otherwise shown to have 
severe economic inadaptability as a result of his reported 
headaches.  

While the appellant has indicated that he should be rated as 
more than 30 percent disabled for migraine headaches due to 
his reported symptomatology, as a lay person, he is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition, as measured in accordance with 
the rating schedule.  See, e.g., Massey v. Brown, 7 Vet. App. 
204 (1994) (Holding that VA must apply rating schedule to 
disability evaluations of service-connected disorders); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Clark v. 
Derwinski, 2 Vet. App. 166 (1992) (Lay persons, such as the 
appellant, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities).  

Increased Rating for Rhinosinusitis, Chronic Maxillary  

The veteran's service-connected chronic maxillary 
rhinosinusitis is rated under Diagnostic Code 6513.  
Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
formula for sinusitis set forth in the rating schedule 
following Diagnostic Code 6514.  This general rating formula 
for sinusitis applies in all circumstances in which VA is to 
evaluate the severity of sinusitis.  The Board can identify 
nothing in the evidence to suggest that other diagnostic 
codes would be more appropriate, and the veteran has not 
requested or suggested that other diagnostic codes should be 
used.  Butts v. Brown, 5 Vet. App. 532 (1993) (Holding that 
the assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, the 10 percent disability 
rating currently assigned is awarded for sinusitis manifested 
by one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent disability 
rating is awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician. 38 C.F.R. § 4.97.  

The medical evidence of record demonstrates that the 
veteran's sinusitis includes no incapacitating episodes 
(requiring bed rest and treatment by a physician), or 
sinusitis requiring prolonged antibiotic treatment, or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  To the contrary, the medical evidence shows 
minimal findings and limited treatment.  An August 1996 
computerized tomography (CT) scan of the sinuses revealed 
only a small amount of mucoperiosteal thickening at the 
medial wall of the left maxillary sinus inferiorly, with 
thickened nasal turbinates.  A nasal CT scan of February 1997 
revealed a left diploic mastoid, which was found to be a 
normal variant.  There was a normal supra and infratentorial 
anatomy.  VA sinus examinations of March 1999 and January 
2005 demonstrate no sinusitis, with no nasal obstruction.  
The March 1999 X-rays of the sinuses were normal.  The author 
of the March 1999 VA examination report opined that the 
veteran had allergic rhinitis, and the author of the January 
2005 VA examination report found that the veteran's sinuses 
were entirely normal.  

The above demonstrated clinical findings warrant the denial 
of the claim.  With no evidence of incapacitating episodes 
(requiring bed rest and treatment by a physician), or 
sinusitis requiring prolonged antibiotic treatment, or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting, the claim must be denied.  

While the appellant indicates that he should be rated as more 
than 10 percent disabled for sinusitis due to his reported 
symptomatology, as a lay person, he is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition, as measured in accordance with the rating 
schedule.  See, e.g., Massey, Espiritu, supra.  



Increased Rating for Athlete's Foot

The veteran's athlete's foot condition is appropriately rated 
as dermatophytosis at 38 C.F.R. § 4.118, Diagnostic Code 
7813.  Dermatophytosis is rated by application of the rating 
criteria for eczema.  See Diagnostic Code 7819 Note.  

At the time the veteran filed his original claim, eczema was 
rated as noncompensably disabling upon a showing of slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area; 10 percent disabling with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; 30 percent disabling with exfoliation or 
itching constant, extensive lesions, or marked disfigurement; 
and 50 percent disabling with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (1995).  

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  The veteran was notified of the new criteria in a 
March 2005 SSOC.  Accordingly, the Board will review both the 
pre- and post-August 30, 2002 rating criteria to determine 
the proper evaluation for the veteran's skin disability.  
VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.  

Under the revised criteria, Diagnostic Code 7806 provides a 
noncompensable rating if less than five percent of the entire 
body or less than five percent of exposed areas are affected, 
and no more than topical therapy has been required during the 
past 
12-month period.  A 10 percent rating is assigned if at least 
five percent, but less than 20 percent, of the entire body, 
or at least five percent, but less than 20 percent, of 
exposed areas are affected, or if intermittent systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs) has been required for a total duration of less than 
six weeks during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806; see also 38 C.F.R. § 4.118, 
Diagnostic Code 7813.  

The evidence of record demonstrates that the veteran's 
athlete's foot disorder meets neither the former nor the 
revised criteria for a compensable evaluation under 
applicable diagnostic codes.  Specifically, the findings on 
VA examination in March 1999 demonstrate that the veteran's 
athlete's foot does not involve any exfoliation, exudation or 
itching of an exposed surface or extensive area, so as to 
meet the former criteria for a 10 percent rating at 
Diagnostic Code 7806.  

On VA foot examination in March 1999, the veteran reported a 
history of athlete's foot since returning from the Persian 
Gulf War.  His actual treatment was limited to the use of 
athlete's foot creams and powders, reportedly with no relief.  
On VA examination in March 1999, the veteran was found to 
have a dystrophic right 4th toenail with subungual 
hyperkeratosis, and scaliness of the other four toenails, 
with early changes of dystrophy.  The left foot had two 
dystrophic toenails.  The diagnosis of tinea pedis and tinea 
unguium.  These findings do not warrant a compensable 
evaluation under Diagnostic Code 7806.  

In finding so, the Board adds that on VA examination in 
February 2005, the examiner specifically opined that there 
were no exposed areas affected by athlete's foot disorder.  
The examiner also found no extensive area of athlete's foot, 
opining that only about 1 percent of the entire skin was 
affected.  VA treatment records show little if any treatment 
for athlete's foot during this earlier period of the appeal.   
Accordingly, the criteria for a compensable evaluation are 
not approximated under the former criteria.  

Similarly, the revised criteria are not met for a compensable 
evaluation for athlete's foot disorder.  VA examination 
findings of February 2005 revealed continued use of 
Clotrimazole lotions, twice a day, with Lotrisone cream used 
for a six month period during the past year.  There was no 
indication that the veteran ever sought more than topical 
ointment treatment for his athlete's foot, and no indication 
that a physician recommended the veteran for corticosteroids 
or other immunosuppressive drug therapy.  VA treatment 
records similarly show no treatment other than his use of 
topical foot creams.  

On VA examination in February 2005, the examiner noted 
erythema and scaling on the soles of both feet, with 
subungual hyperkeratosis on the first, fourth, and fifth 
toenails of the right foot, and on the first, fourth and 
fifth toenails of the left foot.  The veteran reported 
itching.  The examiner opined that the veteran's skin 
disorder does not affect his ability to perform his normal 
daily activities or his employability.  As previously noted 
in this decision, SSA records show impairment and treatment 
for a disorder not pertinent to any claim adjudicated on the 
merits on appeal.  Accordingly, the criteria for a 10 percent 
rating are not approximated under the revised criteria at 
Diagnostic Code 7813.  

While the appellant indicates that he should be compensably 
rated for his athlete's foot due to reported symptomatology, 
as a lay person he is not considered competent to offer an 
opinion as to matters requiring specialized knowledge, i.e. 
degree of impairment due to a medical condition, as measured 
in accordance with the rating schedule.  See, e.g., Massey, 
Espiritu, supra.  

The above demonstrated clinical findings warrant a 
noncompensable evaluation for athlete's foot.  With no 
evidence of any symptoms involving an exposed surface or 
extensive area, or the necessity of corticosteroids or other 
immunosuppressive drug therapy, the claim is denied.  

Additional Considerations

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Here, there is no evidence that warrants referral any of the 
above adjudicated claims for extraschedular consideration.  
There is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards, as a result of service-connected migraine 
headaches, rhinosinusitis, chronic maxillary, or athlete's 
foot.  Each of these disorders is shown to require limited 
treatment, and no hospitalization.  

The above objective and clinical findings weight against each 
of the above claims adjudicated on appeal, and no medical 
evidence of record supports them.  Accordingly, the Board 
finds that a fair preponderance of the evidence is against the 
claims, as detailed above.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As there is a 
fair preponderance of the evidence against the claim, as set 
forth above, reasonable doubt is not for application.  


ORDER

An initial evaluation in excess of 30 percent for service-
connected migraine headaches is denied.  

An initial evaluation in excess of 10 percent for service-
connected rhinosinusitis, chronic maxillary, is denied.  

An initial compensable evaluation for service-connected 
athlete's foot disorder is denied.  

REMAND

As to the claim of entitlement to an effective date, prior to 
May 8, 1996, for the grant of service connection for PTSD, 
the record demonstrates that the claim must be remanded to 
ensure compliance with due process requirements of law.


The record reflects that by rating decision dated in March 
1995, the veteran's then-pending claim of service connection 
for PTSD was denied.  The veteran was advised of the rating 
decision, and his appellate rights, by letter dated April 3, 
1995.  

The veteran forwarded to the RO a VA Form 9 (Substantive 
Appeal form), which was received on June 30, 1995, which in 
part expressed disagreement with the April 1995 rating 
decision denying him service connection for PTSD.  Although 
the veteran used a Substantive Appeal form, the RO considered 
the veteran's communication as a Notice of Disagreement, and 
initiated appellate proceedings.  See 38 U.S.C.A. § 7105(a); 
see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
[pursuant to 38 U.S.C. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA].

A Statement of the Case as to the denial of service 
connection for PTSD was issued on May 3, 1996.  On August 23, 
1996, the veteran filed another VA Form 9 (Substantive Appeal 
form).  However, by rating decision dated October 22, 1996, 
the RO noted that it had closed the veteran's appeal for 
failing to file a Substantive Appeal, and denied the claim on 
its merits.  The rating decision was forwarded to the veteran 
by letter dated October 25, 1996.  

In a statement received by the RO on December 9, 1996, the 
veteran referred to the October 25, 1996 letter, and noted 
that his current communication constituted his notice of 
disagreement.  The RO issued a Statement of the Case on May 
9, 1997 which noted that the appeal had been previously 
closed for failure to file a timely Substantive Appeal.  
However, in so doing, the RO addressed the merits of the 
underlying appeal, without reference to the statutes or 
regulations pertaining to the filing of timely substantive 
appeals.  





As noted, the veteran specifically asserts that his claim has 
been in continuous appellate status since April 1995, and 
maintains that he filed a valid and timely appeal throughout.  
Thus, the law requires the veteran be provided notice of 
additional pertinent laws and regulations which were not 
included in the statement of the case (SOC) and supplemental 
statements on the case (SSOC's).  Specifically, an appeal 
consists of a timely filed NOD in writing, and after a SOC 
has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200.  The claimant has one year from the date 
of notification of the rating decision to file a NOD to 
initiate the appeal process.  38 U.S.C.A. § 7105(b)(1).  In 
order to complete the appeal, however, a claimant must file a 
substantive appeal within 60 days of the mailing date of the 
SOC, or within the remaining time, if any, of the one-year 
period following notification of the RO decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  See 
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  The veteran has 
not been afforded notice of these additional pertinent laws 
and regulations which are pertinent to his effective date 
claim on appeal.  

Accordingly, as to the claim of entitlement to an effective 
date prior to May 8, 1998 for the grant of service connection 
for PTSD, the veteran must be issued a SSOC which includes 
discussion of the issue of whether or not a timely 
substantive appeal was received in response to an April 1995 
RO denial, to include reference to 38 C.F.R. §§  20.200, 
20.302 and the above documented sequential facts of the case.  

As to the claim for an initial evaluation in excess of 50 
percent for PTSD, no notice of VCAA has been issued specific 
to the merits of this claim, either for the original granting 
of service connection or its rating.  This development must 
be completed. Cf. See VAOPGCPREC 8-03 ((VA General Counsel 
holding that "if, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue."))
  

As to the claim of entitlement to an initial compensable 
evaluation for service-connected residuals of a fracture of 
the right fifth little toe, the veteran was most recently 
afforded a VA examination in February 2005.  However, the 
February 2005 report of VA examination repeatedly refers only 
to the left foot, and not the right foot.  Accordingly, 
clarification should be obtained from the author of the 
February 2005 VA examination report, if possible, and the 
veteran should be scheduled for another VA right foot 
examination should clarification not indicate that the right 
foot was, in fact, examined in February 2005.  

Accordingly, the appeal is remanded to the VBA AMC for 
further action as follows:  

1.  The VBA AMC must send the veteran a 
VCAA notice letter which complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 and is specific to the claim of 
entitlement to an initial evaluation in 
excess of 50 percent for PTSD.  The VBA 
AMC will also issue to the veteran a 
Supplemental Statement of the Case, 
pertaining to the applicable law relative 
to the filing of substantive appeals, 
addressing the chronology above as to the 
veteran's claim for a date earlier than 
May 8, 1998 for the grant of service 
connection for PTSD.

The VBA AMC must also advise the veteran 
to specifically identify any and all 
sources of treatment pertinent to PTSD, 
as well as advise the veteran of what 
evidence is needed to support the PTSD 
claim on appeal, and what evidence, if 
any, VA will request on his behalf, and 
what evidence he is expected to provide.  

2.  The VBA AMC must obtain and associate 
with the claims folder copies of any and 
all VA hospital and out-patient treatment 
records, including mental health, PTSD 
clinic, individual or group therapy 
records, and physical therapy records, 
dated from July 1999 to the present.  

3.  The VBA AMC must request written 
clarification from the author of the 
February 2005 VA examination report as to 
whether or not the veteran's right foot-
not the left-was, in fact, examined at 
the time of the February 2005 VA foot 
examination.  

If it is shown that the right foot was 
not examined on VA examination in 
February 2005, or if written 
clarification is not obtained, then the 
veteran should be scheduled for a VA 
right foot examination, so as to 
determine the severity of service-
connected residuals of a fracture of the 
right fifth (little) toe.  If a 
reexamination is conducted, then X-ray 
studies of the right fifth toe should be 
obtained, along with any other indicated 
testing.  

4.  Thereafter, VBA AMC should review the 
record and/or response received in 
connection with the request above and 
determine if it is in compliance with 
this REMAND.  If deficient in any manner, 
it should be returned, along with a copy 
of this Board Remand, for immediate 
corrective action.  The Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  







5.  Upon the completion of the above, the 
VBA AMC should readjudicate the claims of 
entitlement to an initial evaluation in 
excess of a 50 percent rating for PTSD 
and entitlement to an initial compensable 
evaluation for service-connected fracture 
of the right fifth toe.  These claims 
should be adjudicated on a de novo 
basis-specifically to include 
consideration of all of the evidence of 
record for the entire appeal period (from 
June 1994 regarding the right fifth toe 
disorder and from August 2001 as to 
PTSD).  The RO/AMC will also readjudicate 
the veteran's claim for the assignment of 
an earlier effective date, prior to May 
8, 1998, for the grant of service 
connection for PTSD.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC) as to entitlement 
to an initial evaluation in excess of 50 percent for PTSD and 
entitlement to an initial compensable evaluation for 
residuals of a right fifth toe fracture.  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits on appeal, to include a summary of all of the 
evidence and applicable law and regulations pertinent to each 
of the claims on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).   



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


